The opinion of the court was delivered by
Mason, J.:
A motion for a rehearing is overruled, but these modifications are made in the opinion: The direction accompanying the reversal is changed from “with directions torender judgment for the plaintiff” to read “with directions to overrule the demurrer to the petition.” In a clause used in stating the contentions of the appellee with respect to the effect of the order for the payment of suit money, the words, “not having been embodied in the final judgment it ceased to be effective,” are changed to read: “Not having been embodied in the final judgment it was not entitled to recognition as a judgment of a foreign state under the full faith and credit clause of the federal constitution.”